By the Court, Marvin, J.
The construction which I put upon the guaranty renders it unnecessary to examine several other questions discussed on the argument. There is some difficulty in construing the language in the condition of the *489oond; but we must first ascertain and declare its meaning, and then apply to it the rules of law to determine the liability of the defendant.
A guaranty should be construed by the same rules that are applied in the construction of other instruments. The leading rule is to ascertain, from the written instrument, the intention of the parties to it. The whole context of the instrument should be considered and applied to the transaction to which it relates, with a view of ascertaining the intention of the parties. (Pit. on Principal & Surety, 26. Dobbin v. Bradley, 17 Wend. 424.)
On the part of the plaintiffs it is claimed that the true construction of the condition of the bond, is that the defendant is only bound to the extent of $5000—that the liability of the defendant, as guarantor, is limited to $5000. It is recited or stated in the condition of the bond, that Ingersoll & Kirby shall and will from time to time, as occasion may require, ask for and receive from the plaintiffs certain sums of money, at no time exceeding the sum of $5000. Now if the said I. & K. shall well and truly pay, &c. all such sums as they may as aforesaid receive, then, &c. What application is to be made of the limitation “ at no time to exceed the sum of $5000?” It is not probable that this language was intended as a stipulation on the part of Evans that I. & K. should not apply to the plaintiffs for any greater sum than $5000, The plaintiffs were under no obligation to let them have money when they should apply for it. And an assurance or agreement on the part of the defendant that they should not ask for and receive any greater sum than $5000 would be idle.
This restrictive clause follows immediately the language relating to the application for, and the receipt of the money from the plaintiffs, and in this connection limits the amount to $5000. Then follows the condition, viz : If I. & K. shall pay all such sums as they may as aforesaid receive, &c. It appears to me that the defendant intended to restrict the whole amount of the indebtedness of I. & K. at any one time, to the plaintiffs, to $5000. He contemplated that I. &. K. would from time to *490time require money in their business, and he was willing to become responsible for any sums which the plaintiffs should loan them, provided the whole amount should not at any one time exceed $5000. He was unwilling to become surety for I. & K. to the extent of $5000 in case they were permitted to incur a larger debt at the bank. He may have had good reason for imposing this restriction. There are many men very competent to manage a small business successfully, who, when their business is extended, and large liabilities are incurred, become entirely incompetent to its successful management. In the present case, had the plaintiffs limited the indebtedness of I. & K. to $5000, it may be that they would not have been involved in difficulty. They may perhaps have sustained themselves. However this may be, the defendant had a right so to reason; and he had the right, with or without reasons, to prescribe the terms, and to say when and under what circumstances, he would become liable to the plaintiffs as the guarantor of I. &. K,; and if the plaintiffs have not brought themselves within those terms, he is not liable. This is not a case where the guarantor is liable for a certain limited sum, although the whole amount of the credits or indebtedness may be much larger.
If my construction of the guaranty is correct, the defendant is not liable in this action. The first act done by the plaintiffs under the guaranty, (as they claim,) was to advance or loan to I. & K. upon their note $7000 ; and this debt, though at one time reduced to $6000, was continued and constantly kept above $5000, until August, 1839, when a note for $6700 was taken. Ingersoll & Kirby, during a considerable portion of the time, were also indebted, in other sums, to the plaintiffs. This. is not like the case of Williams et. al. v. Rowlinson, (3 Bing. 72,) cited on the argument. There the amount of the debt was not limited, but the liability of the guarantors was limited to a certain sum. Such was the construction put upon the language of the condition of the bond in that case.
There must be a new trial in this case, costs to abide the event.